DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Amendments filed on 10/20/2021 are entered.  The amendments change the scopes of the previously presented claims, thereby overcoming the previously presented 35 USC 102 rejections.  The amendments overcome the previously presented 35 USC 112(b) rejections and claim interpretation under 35 USC 112(f).  The previously presented rejections are withdrawn and the claims are now no longer interpreted under 35 USC 112(f).  New grounds of rejections are applied to currently amended claims 1-7, 9-12 and 14.  The current Office Action is made FINAL as necessitated by the claim amendments.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-12 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9-12, 14-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalhan (US 2015/0282206) in view of Hahn (US 2010/0004002).
Kalhan discloses the following features.
Regarding claim 1, a first base station (see SSA base station 210 in Fig. 2), comprising: circuitry configured to: transmit and receive a wireless signal (see Fig. 2, which shows communication of wireless signals); and at least one of: transmit a first frame that includes first schedule information associated with first scheduled communication of the first base station (see “Based on the scheduling information 204, the SSA base station 210 schedules communication resources to wireless communication devices (SUEs) 202, 212 receiving wireless service from the SSA base station 210” recited in paragraph [0019], wherein the resource allocation is sent to the UEs as shown in step 1114 of Fig. 11), or receive a second frame that includes second 
Regarding claim 14, a communication method in a first base station (see SSA base station 210 in Fig. 2), the communication method comprising: at least one of: transmitting a first frame that includes first schedule information associated with first scheduled communication of the first base station (see “Based on the scheduling information 204, the SSA base station 210 schedules communication resources to wireless communication devices (SUEs) 202, 212 receiving wireless service from the SSA base station 210” recited in paragraph [0019], wherein the resource allocation is sent to the UEs as shown in step 1114 of Fig. 11), or receiving a second frame that includes second schedule information associated with second scheduled communication of the second base station (see Fig. 2 and paragraph [0019], wherein the base station 210 receives schedule information of the base station 206 from wireless UE 202).
Regarding claim 15, a wireless terminal subordinate of a first base station (see RSUE 202 which is a subordinate of SSA base station 210 in Fig. 2), comprising: circuitry configured to: transmit and receive a wireless signal (see Fig. 2, wherein the RSUE 202 is configured to transmit and receive wireless signals); receive a frame including schedule information associated with scheduled communication from the second base station (see Fig. 2 and paragraph [0019], the RSUE 202 receives scheduling information 204 from LSA base station 206); and transmit the schedule information of the second base station to the first base station (see Fig. 2 and 
Kalhan does not disclose the following features: regarding claims 1 and 14, transmit mapping information to a second base station, wherein the mapping information associates identifiers of subordinate wireless terminals of the first base station to restrictive identifiers of terminals, connected to the first base station; regarding claim 15, receive mapping information from the first base station, wherein the mapping information associates identifiers of subordinate wireless terminals of the first base station to restrictive identifiers of terminals, of the subordinate wireless terminals, connected to the first base station; transmit the mapping information to a second base station to which the first base station is not connected.
Hahn discloses the following features.
Regarding claims 1 and 14, transmit mapping information to a second base station, wherein the mapping information associates identifiers of subordinate wireless terminals of the first base station to restrictive identifiers of terminals, connected to the first base station (see step S703 in Fig. 7 and paragraph [0134]-[0135], wherein a paging controller transmits the mapping of paging identifiers and MAC address of the serviced mobile stations to a target base station; Fig. 3 shows that the paging controller may be the serving base station of the mobile stations).
Regarding claim 15, receive mapping information from the first base station, wherein the mapping information associates identifiers of subordinate wireless terminals of the first base station to restrictive identifiers of terminals, of the subordinate wireless terminals, connected to the first base station; transmit the mapping information to a 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Kalhan using features, as taught by Hahn, in order to allow a target base station to identify the mobile station (see paragraph [0135] of Hahn).

Kalhan further discloses the following features.
Regarding claim 2, wherein the first scheduled communication includes multi-user communication of an uplink (see “the SSA base station transmits control signals to the SUEs to schedule communication resources. In accordance with known techniques, the downlink and uplink communication resources allocated at step 1110 or step 1112 are identified in control signals sent to the SUEs” recited in paragraph [0073]).
	Regarding claim 3, wherein the first schedule information includes information is associated with a transmission schedule of a third frame for inducing multi-user communication of an uplink (see “the SSA base station transmits control signals to the SUEs to schedule communication resources. In accordance with known techniques, the uplink communication resources allocated at step 1110 or step 1112 are identified in control signals sent to the SUEs” recited in paragraph [0073]).
	Regarding claim 4, wherein the first schedule information includes information associated with a resource, information of a transmission permission terminal, a transmission permission traffic or a communication parameter to be used in multi-user communication of an uplink (see “the SSA base station transmits control signals to the SUEs to schedule communication resources. In accordance with known techniques, the downlink and uplink communication resources allocated at step 1110 or step 1112 are identified in control signals sent to the SUEs” recited in paragraph [0073]).
	Regarding claim 5, wherein the second schedule information of the second base station is received from at least one of a wireless terminal, of the subordinate wireless terminals, connected to the first station, the second base station or a wireless terminal connected to the second base station (see Fig. 2, wherein the RSUE 202, which transmits the resource information 208 to the SSA base station 210, is connected to both the LSA base station 206 and the SSA base station 210).
Regarding claim 6, wherein the frame that includes schedule information of the own station is received by a wireless terminal connected to the own station, a different base station and a wireless terminal connected to the different base station is transmitted (see step 1114 in Fig. 11, wherein the schedule information is transmitted to the SUEs and see Fig. 4, wherein the SUE 210 may be connected to the SSA base station 202, the LSA base station 206 and LUE 214).
	Regarding claim 6, wherein the frame that a destination address of one of a wireless terminal connected to the first base station, the second base station, or a 
	Kalhan does not explicitly disclose the following features: regarding claim 6, wherein the frame is included in a destination address.
	However, as shown above, Kalhan does disclose that the frame is sent to the SUE 210 and it would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to include the destination address in the frame destined to its destination in order to send the frame to its desired destination.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to recognize that Kalhan does disclose the claimed feature as it would have been obvious to repeat the procedures in Fig. 11 in order to monitor and avoid interference from the LSA continuously.
	Regarding claim 9, wherein the circuitry is further configured to control the first scheduled communication of the first station based on the received second schedule information of the second base station (see step 1110 in Fig. 11 and see “Based on the scheduling information 204, the SSA base station 210 schedules communication resources to wireless communication devices (SUEs) 202, 212 receiving wireless service from the SSA base station 210” recited in paragraph [0019]).
Regarding claim 10, wherein the circuitry is further configured to determine, based on the received second schedule information of the second base station, a transmission schedule of a third frame for inducing multi-user communication of an 
Kalhan does not explicitly disclose the following features: regarding claim 11, wherein the second schedule information of the second base station is received after the first frame is transmitted.
However, Kalhan does disclose the second schedule information of the second base station is received (step 1108 in Fig. 11), and as the procedure repeats the schedule information of the second base station (step 1108 in Fig. 11) in the second iteration would have been received after the transmission of schedule information of the first base station (step 1114 in Fig. 11) of the first iteration.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to recognize that Kalhan does disclose the claimed feature as it would have been obvious to repeat the procedures in Fig. 11 in order to monitor and avoid interference from the LSA continuously.
Regarding claim 12, wherein the second schedule information of the second base station is received after a transmission request for the first schedule information is transmitted (see Fig. 4, wherein the message 418 sent by the SSA base station may be considered as a transmission request for the schedule information of the LSA base station 206 received in step 422).
. In this way, the SSA base station may selectively deny requests where, for example, the LSA resource information has already been received from another RSUE. In some implementations, the RSUE may only provide an indication that LSA resource information is available and the SSA base station assigns uplink resources for transmission of the information and instructs the RSUE to transmit the information if desired. Other techniques for managing the transmission of the LSA resource information may be used in some circumstances” recited in paragraph [0026], wherein the LSA resource information is received from multiple RSUEs and is selectively denied as the information has already been received, the content must therefore be at least partly the same).
Regarding claim 18, wherein transmit, after information relating to holding of schedule information of the second base station is transmitted to the first base station, the schedule information of the second base station to the first base station (see “the RSUE requests uplink resources for transmission of the resource information 208 and the SSA base station assigns Physical Uplink Shared Channel (PUSCH) resources for transmission of the information” recited in paragraph [0026], wherein the requests of uplink resource for transmission of the resource information 208 is considered as information relating to holding of schedule information).


Regarding claim 20, transmit, after information relating to a transmission request for the schedule information of the second base station is received from the first base station, the schedule information of the second base station to the first base station (see Fig. 4, wherein the message 418 sent by the SSA base station may be considered as a transmission request for the schedule information of the LSA base station 206 received in step 422).
	
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalhan and Hahn as applied to claim 1 above, and further in view of Wang (US 2016/0135199).
	Kalhan and Hahn disclose the features as shown above.
	Kalhan does not disclose the following features: regarding claim 7, wherein the first frame that includes the first schedule information of the first base station is transmitted simultaneously with a beacon frame or as part of the beacon frame.
	Wang discloses the following features.

It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Kalhan and Hahn using features, as taught by Wang, in order to provide a schedule and channel assignment for the STAs so that the STAs may conduct UL and DL transmission with the access point/base station (see paragraph [0097] of Wang).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang (US 2014/0335891) discloses the mapping of association identifiers to MAC addresses of the associated stations (paragraph [0058]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUTAI KAO/           Primary Examiner, Art Unit 2473